DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as described paragraphs 4 and 5 in PG publication 2019/0360843 of the present invention, also note all the patent numbers in the figure).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Claims 19-26 of a capacitive displacement sensor having a slider and a scale wherein the sensor determines the displacement using emitters and receivers of the sensor classified in G01D 5/2415 in the reply filed on March 4, 2022 is acknowledged.  Applicants have amended many of the claims bringing in some limitations of claim 19 to create different independent claims.  For example, all of claim 19 is now in claim 27 which was part of a different group, so the Examiner now acknowledges that claim 19 and 27 no longer present two different inventions.  Applicant concludes at the end of their arguments traversing the restriction that claims 19-23 and 27-37 should be examined together based on the new amendments.  While reviewing the restriction, Applicant’s arguments, and applicant’s amendments, it was determined that claims 19, 20, 27-34 are what would read on invention I – a capacitive displacement sensor (now including a method that goes along with the sensor) having a slider and scale wherein the sensor determined the displacement using emitters and receivers of the senor (classified in G01D 5/2415), noting that these claims are directed to different emitter to scale to receiver pathways that are directed to evaluate the displacement.  
Claims 21-26 and 35-38, while not specifically being directed to invention II in the restriction on September 21, 2021, they do represent different inventions as compared to invention one, this is better seen as to the original restriction on March 11, 2021 as will be explained below (even through that restriction was withdrawn based on all previous claims being canceled and only new claims filed on August 11, 2021, it still relates to the disclosed inventions).
 Claims 21-23 and 35-37 disclose a capacitive displacement sensor/method having standard grouping for detecting displacement and specialized groupings for detecting features other than displacement.
Claims 24-26 and 38 disclose a capacitive sensor/method wherein the scale has one or more intentional irregularities and the scale detects displacement of one of more intentional irregularities.  
While the original restriction on March 11, 2021 was withdrawn based on Applicant’s amendments on August 11, 2021, these new claim groups of claims 21-23, and 35-37 as well as claims 24-26 and 38 (based on the amendment), respectively, correspond to groups VIII and IX in the original restriction.  
In the latest traversal, Applicant brought up the groupings in the original restriction (March 11, 2021) stating that even though applicant has specialized and normal groupings in this eighth group, because they have “multiple groupings” they would be read into the current claims.  In trying to explain this in more detail - applicant in claims 19, 20, 27-34 has more specific details/limitations of the so called ‘normal’ or ‘standard’ groupings, while in amended claims 21-23 and 35-37 there is much less detail of the normal/standard groupings and includes the further addition of the specialized groupings.
These could be considered subcombinations usable together, see MPEP 806.05(d) as Claims 21-23 and 35-37 has separate utility to determine features other than displacement.  The differences can also be seen in the original restriction on March 11, 2021.
Applicant also brought up the search burden.  But searching for the specified normal/standard groupings would require specific search terms dedicated to emitter/receiver/combination as well as having different emitter to scale to receiver pathways, while searching for the specialized groups would require a different field of search attempting to find regular displacement sensors (could be in any form) as well as a specialized sensor that detects other measurements than displacement.  This is a burden on the examiner.
 In an effort to advance prosecution and the election of “a capacitive displacement sensor having a slider and a scale wherein the sensor determines the displacement using emitters and receivers of the sensor classified in G01D 5/2415 in the reply filed on March 4, 2022” reads on claims 19, 20, 27-34, while the new independent claims are related to different groups, that have already been explained as different subject matter in previous actions, claims 19, 20, and 27-34 will be examined below, while claims 21-26 and 35-38 have been withdrawn.
Please also note the attached PTOL-324 for how to draft claims for future amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within one of the four categories of patent eligible subject matter because claim 27 is specifically directed to both a method and an apparatus in the same claim.  Claim 27 recites ‘a capacitive displacement sensor multiple groups method in a sensor comprised of’ – see line 1 which is a method in an apparatus and the apparatus, while the method is also specifically claimed – see line 19.  Therefore, this claim is directed to both an process and machine and thus not “a process, machine, manufacture, or composition of matter” as defined by the 35 U.S.C. 101 statute and thus fails 35 U.S.C. 101.
	Claims 28-34 also include both method and apparatus steps as they further limit the method steps, and, therefore, also fall under this same rejection.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) “an interpreting module” in claims 19, 20, 27, 29, 30, 31, 32, and 33;
2) “a measurement module” in claims 19, 27;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
An interpreting module as described in the disclosure is “a processing unit” or equivalents thereof – (see paragraph 212 of the PG Pub US Publication 2019/0360843 which is the published present document).  This is described in more detail in paragraph 202 – stating the processing unit is a microcontroller, but could be implemented using any other reasonable processing system or circuitry. 
A measurement module as described in the disclosure is a signal generator, signal conditioning unit, and demodulation unit (paragraphs 209-211) and equivalents thereof.  Signal conditioning unit is described as performing one or more of multiple tasks (see paragraph 180), but also a high impedance amplifier can be used as the buffer.  The demodulation unit is described as having a analog to digital conversion system with demodulation circuity (see paragraphs 200-201).  This is going to be the interpretation as well as equivalents thereof.
***Note that while capacitive circuitry module is claimed in the same form, the claims gives clear structural limitations in the module and thus is not considered means plus function***
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note – this is not a rejection, just a description of how these limitations are being interpreted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 19 and 27:
	On line 4 of (claim 19 – all line references will refer to claim 19 as claim 19 appears in its entirety in claim 27 so would also apply to that claim) “part of a capacitive circuity module” is unclear as where would that other part be? The phrase “part of” should be deleted because the elements claimed will be what is considered the capacitive circuitry module.
	On lines 7-9, the limitation “said capacitive circuitry module contains a multitude of groupings, two or more receiver groups, and or, two or more emitter groups, and or two or more emitter/receiver group pairs” is unclear because the and/or seems to say it could be any of :
	1) a multitude of groupings, two or more receiver groups;
	2) two or more emitter groups; or
	3) two or more emitter/receiver group pairs
	It appears the claim should be saying that the multiple groupings are one of “two or more receiver groups, two or more emitter groups, and two or more emitter/receiver pair groups:
	On line 10, the limitation states “said grouping are spaced and or placed separately from one another” and is unclear.  The limitations “are spaced” is the same as “placed separately from one another”, or at least in this context it appears to be the same limitation.  It is believed one should be removed.
	On line 16 – “said measurement module has the means for obtaining measurements from any of the plurality of pathways” is unclear as this has already invoked means plus function (see 112(f) described above) thus invoking means again is unclear.  It is recommended this be changed to “said measurement module is configured to obtain measurements from any of the plurality of pathways and provide an output to said interpreting module”.
	On line 18 – “said interpreting module has the means for evaluating sensor displacement from any measurement” is unclear as this has already invoked means plus function (see 112(f) described above) thus invoking means again is unclear.  It is recommended this be changed to “said interpreting module is configured to evaluate sensor displacement from said output of said measurement module”.
	On claims 20 and 21 – the limitation “whereby said sensor can determine an output, the displacement, using measurements obtained from any of the pathways” is unclear as it is essentially repeating the previous limitation which says displacement is evaluated, and is pointing to the sensor as having done this, but really it is the interpreting module that does this which is already in the claim.  It appears this can be deleted.
	Also it is noted and this applies to all claims, that there is no punctuation besides commas inside limitations for grammatical purposes.  While a claim needs to be a single sentence, semicolons ‘;’ should be used to separate limitations. Also, it is recommended “can” be replaced by “configured to” as ‘can’ is very broad and insinuates something that could be optional.

	A possible amendment to claim 19 would be as follows: (***note this is as best understood based on the 112 rejections above, it is an attempt to make the claim more concise and clear, but not an attempt to get around the art, only to try to rewrite claim 1 in a clear manner, and provide ideas to Applicants as to claim drafting***):
	A capacitive displacement sensor comprising:
a slider and a scale, where the slider moves relative to the scale; 
said scale comprising a plurality ;
said slider comprising 
said capacitive circuitry module comprising:
emitter and receiver electrodes that capacitively couple with said scale electrodes; and
a plurality wherein each grouping includes at least one of: two or more receiver electrodes electrodes and two or more emitter receiver electrode , [****Not sure if this is what is intended, if not, it is recommended it is corrected accordingly to make clear what limitations each group includes***]
where [[:]] said groupings are spaced such that the electrodesof another group; 
where each said grouping is configured to perform its respective emitter and or receiver function independently to any other ; 
each different grouping provides different emitter to scale to receiver pathways in the capacitive circuitry module; 
said measurement module is configured to and provide an output to said interpreting module;  
said interpreting module is configured to evaluatsaid output of said measurement module.


In regard to specifically to only claim 27, this claim is unclear because claim 27 recites ‘a capacitive displacement sensor multiple groups method in a sensor comprised of’ – see line 1 which is a method in an apparatus and the apparatus, while the method is also specifically claimed – see line 19.  The claim is indefinite because claim 27 begins by reciting and apparatus and a method. 
A single claim that includes both an apparatus and a method of using the apparatus is indefinite (See MPEP 2173.05(p)(II)). It is unclear if infringement would occur when the capacitive displacement device is created as an apparatus or when the capacitive displacement device is used to determine the displacement by providing different vantage points.
It is recommended that applicant claim “A method for detecting capacitive displacement using a capacitive displacement sensor comprising: (the rewritten claim above), wherein the method comprises: …. 
[[Then all the method steps make clear the structural limitations being used by stating “said [limitation]” for example “said measurement module obtains measurements from said emitter to scale to receiver pathways”.]]

In regard to claim 20, while there are no specific unclear rejections in this claim – it is recommended the claim be written as:
The capacitive displacement sensor of claim 19, wherein said interpreting module is further configured to performat least one of: irregularity detection, irregularity recognition, irregularity adaption, irregularity acquisition, irregularity avoidance and 

****As a general note for claims 28-34, the preamble of each of these claims insinuates that another different method is being claimed, but all these claims should be directed to a further defined version of the method in claim 27.  So they should likely begin (depends on how claim 27 was corrected) - “The method for detecting capacitive displacement, further comprising:” (All of claims 28-34 are further limiting the method for detecting capacitive displacement and should be adding method steps to the general idea of detecting capacitive displacement that was stated in claim 27).  This also relates to the last limitation of each of these claims 28-34 (these limitations appear to be tied to the general independence of the individual method claims as a whole), which in most cases is not needed, what each of these claims should do is explain how they tie into the general idea in claim 27 of detecting displacement because they are further limiting that claim (for example - using the irregularity detection to tie into measuring displacement, using the best measurement detection to tie into measuring displacement).

In regard to claim 28, the first two limitations of the claims (outside of the preamble) include “providing a plurality … “ and “monitoring and obtaining measurements” are a duplication of method steps in claim 27, which probably are likely going to be changed based on the rejection above, but dependent claims should not provide duplicate limitations from previous claims it should just be claims “additional or more specific steps” that are taken in the method (to detect the capacitive displacement).
The evaluation state for best limitation: “best according to exactness is evaluated by a process of comparison, any two or more said pathways can be compared, where the greater the difference between a said pathway's measurements, in other words slope, the more distinct or clear its measurements are, where the best measurements are the measurements from said pathway with the most distinct measurements at any point or interval in time and or space of said sensor's operation whereby said sensor uses the best measurements data to determine the desired quantities, like displacement, at any point in its operation” is unclear.  This is unclear because it is stating the multiple pathways can be compared (as a note for method step(s)/claim(s) – the claim should state what is happening not what ‘can’ happen, because that may only be a suggestion and is not clear), and the greatest difference between pathways is found, but then a single pathway that apparently has the greatest difference is used, but in the independent claim (claim 27) measurement are obtained from two pathways to determine the displacement, so are the top two best pathways used?  
The claim should include method steps for evaluating the best pathway(s) [depending on the explanation above]:
For example:
Evaluating the best said pathway by comparing measurements from all pathways used in the measurement, determining the two pathways that have the greatest difference in measurements, and ….. [continue with how the ‘best is evaluated”].

In regard to claim 29 – this claim appears to be completely different than the method of displacement (claim 27 from which this depends), as there is no adaptation of the irregularity with the displacement detection from claim 27, therefore, it is unclear if Applicant is simply creating another method completely or this is implemented in the displacement detection of claim 27.
While all of the limitations beginning with ‘optionally…’ are not unclear, the use of optionally means the limitation is not required and they are essentially ignored.  It is recommend as applicant is creating method claims.  Method claims are steps to describe an active situation.  So the claim should recite a method of displacement detection, going through the steps of what is done.  Something that is optional is going to be skipped as to a limitation given patentable weight, so the claim should be directed to all steps that must be done in order to create a measurement of displacement.  
The limitation “(said interpreting module) performs regular and or ongoing comparisons and cross comparisons of and or between said measurements, estimates and or higher order information so as to check consistency where consistency within a boundary of acceptable error implies no apparent irregularity and inconsistency implies at least one irregularity has been encountered” is unclear and confusing as there are so many “and/or” statements in there that it is unclear as to what groups go together as alternatives and which must be required.  As this is a method claim that detects irregularities the claim should explain steps that detect an irregularity … for examples “an irregularity is detected by a comparison between said measurements; and upon said detection of an irregularity ….”.

In regard to claim 30, please review the note addressed above as to the preamble of these claims.  
In regard to the limitation “said interpreting module does not acquire and or ignores said measurements obtained from pathways that are in the vicinity of or to be impacted by any one or more said irregularities, to calculate quantities such as displacement, whereby said sensor avoid irregularities by avoiding using the measurements or pathways impacted by the irregularity” it is unclear as to how it was found what pathways are the ones with errors in them, no method step has described locating the pathways that faults have been detected on.  In order to ignore the pathways, it must be detected the location of the pathways that have the error on them.
Further in the limitation above “such as displacement” is part of the claim, examples should not be given in the claim as they have no patentable weight and make it unclear to what is attempting to be claimed (the specification can point to different examples of what “quantities refers to”), but claim 27 is for measuring displacement so it appears this should be “to calculate displacement” not “to calculate quantities such as displacement” as this is a dependent claim back to claim 27 (this appears also in at least claims 31 and 34 “like displacement”).

In regard to claim 31, the limitation “said interpreting modules maintains a record in memory of said irregularity’s unique measurement relationship and details of where along said scale it occurred” is unclear because “what is said irregularity’s unique relationship”?  Also – nothing in the claim language has been stated as to how the location of the irregularity has been determined so it is then unclear how memory can store “where along said scale the irregularity occurred”?
	In regard to claim 32, the preamble describes “models” or “waveforms” in the memory, but nothing is every described as to the memory including models/waveforms and what exactly the model/waveform would comprise of.  It is unclear what these models/waveforms represent or how they even came about?  Further the limitation “said history of measurements is compared against said irregularity model(s) or waveform(s) stored in memory and if the comparison yields a sufficient match, then [this should be corrected from ‘than’] that particular type of irregularity is thought to have been detected” is unclear.  What would be considered a “sufficient match” vs “not sufficient” this is a relative term and the boundaries are unclear.  Where is the particular type of irregularity coming from? 
	In regard to claim 33, See above rejection as to claim 32 as to where the model/waveform come from and how they are represented in memory.  How are different categories in memory and what are the categories referenced in this claim?   Also, the description is “said detect irregularity is thought [to] be a new irregularity, an unrecognized irregularity”, but what does ‘thought’ mean, this should be a method claim.  There should not be any ambiguity, there should be specific parameters claimed that define a known ‘category’ and specific parameters outside the known parameters that would represent a new ‘category’.
	In regard to claim 34, this claim should specifically state all the data that is coming in and how the processor knows the data is from a pathway that has an irregularity (how is the location known as that has not been described in the claims), then what would cause the processor to go from a) to b)?  Essentially if at least two pathways were deemed not impacted by an irregularity then only that data would be used for the discontinuity?  What conditions would cause the processor to use data from b)?  Possibly if all pathways were impacted by an irregularity?  Also, note this is a method claim, so this should be a method describing steps of analyzing the data.  For example- “detecting that all pathways have an irregularity; based on the detection using the data from pathways that have been adapted by said irregularity to detect the displacement”.

	This list should not be considered an exhaustive list of the unclear nature of the claims, it is recommended Applicant go through and also try to identify other ambiguities or fixes that would make the claims more clear.  Many of the claims provide too much description to the point of being unclear and can easily be written more concise and to the point with less words.
	This appears at the beginning of this response but again is it noted:
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US patent 4543526).
In regard to claims 19 and 27, Burckhardt et al. discloses a capacitive displacement sensor/method (abstract) comprising: 
a slider (figure 1, slider 2) and a scale (element 1), where the slider moves relative to the scale (col 2 lines 57-64);
said scale comprised of a multitude of electrodes (scale has multiple electrodes E1 – col 2 line 65 -col 3 line 7);
said slider comprised with an interpreting module (parts of processor – 6 in figures 1 and 4 that are not part of the measurement module/signal conditioning, specifically elements 17 and 19-21 in figure 4), a measurement module (measurement module includes - a signal generator - figure 4 element 14, signal conditioning unit – capacitive bridge as it conditions the incoming signal, and an equivalent of a demodulation unit comparators 5a and 5b in combination with the balancing modules and discriminator provide a separation to the desired signal and this is an equivalent therefore of the demodulation unit – see col 4 line 15 – col 5 line 25 describe the functionality of how the measurement goes through and is, therefore, an equivalent to the measurement module as claimed) and part of a capacitive circuitry module (the electrodes on the slider A1, A2, B1, and B2 labeled [with more electrodes on the slider, just unlabeled] make up the interpretation, measurement and circuitry as claimed), where: 
said capacitive circuitry module is comprised of emitter and receiver electrodes that capacitively couple with said scale electrodes,  where said capacitive circuitry module contains a multitude of groupings, two or more receiver groups, and or, two or more emitter groups, and or, two or more emitter - receiver group pairs (the electrodes A1, A2, B1, and B2 comprises electrodes that both receive signals from a digital signal generator, col 2 lines 1-11, and emit signals – see figure 1, signals from the capacitance will be fed back to the capacitive bridge, comparator and processor – see col 2 lines 1-35, also col 4 lines 5-68 as well as figure 4, which shows the processor controlling signals out to the electrodes, controlling switching with control the digital signal generator, shown also in figures 3 and 5 as well as receiving signals from the comparators which are from the capacitance in the electrodes) where: 
said groupings are spaced and or placed separately from one another, the electrodes(s) comprising one group are separate and not intermixed with the electrodes(s) comprising another group (electrodes on the slider in at least group A are insulated from group B – col 2 lines 6-9, see also col 3 lines 8-17); 
each said grouping is capable of performing its respective emitter and or receiver function independently to any other likewise group (electrodes on the slider are insulated from each other – col 2 line 6-9, see also col 3 lines 8-17, see figure 1, different capacitive bridge and comparator)
and different groupings provide different emitter to scale to receiver pathways in the capacitive circuitry module (see figure 1, the B group has a different interaction with the scale than the A group which it is isolated from – see also col 2 lines 6-9 and col 3 lines 8-17) 
said measurement module has the means for obtaining measurements from any of the plurality of pathways (see figure 1 – different paths to the capacitive bridges, comparators -5a/5b – and then different inputs to the processor 6) 
said interpreting module has the means for evaluating sensor displacement from any measurement (col 4 lines 5-68, see also figure 1 as to the different inputs to the processor 6)
whereby said sensor can determine an output, the displacement, using measurements obtained from any of the pathways (see throughout the disclosure of Burckhardt et al., while the value of both the A and B sides are input to the fine position calculator (element 17 in figure 4) and discriminator (element 18 in figure 4), a value of displacement could be ascertained based on any of the pathways, no calculations use values of the A side with the B side – see specifically columns 3, 4, and 5);
the method comprising:
providing a plurality of different emitter to scale to receiver pathways in the capacitive circuitry module (see figure 1, the B group has a different interaction with the scale than the A group which it is isolated from – see also col 2 lines 6-9 and col 3 lines 8-17) 
monitoring and obtaining measurements from at least two capacitive module pathways (col 4 lines 5-68, see also figure 1 as to the different inputs to the processor 6, see also figure 4 showing different pathways, which the processing device receives measurements from)
interpreting measurements to determine the displacement associated with the measurements (abstract, see also claim 1)
whereby the different groupings provide different vantage points and or types and or quality of measurements from which the displacement can be evaluated (see col 4 lines 5-68, the groupings are at least at different vantage points as group A on the slider is at a different point than group B as seen in figure 1).
In regard to claim 20, Burckhardt et al. discloses the capacitive displacement sensor further comprised wherein the interpreting module is capable of performing irregularity detection, irregularity recognition, irregularity adaption, irregularity acquisition, irregularity avoidance, and or data optimization (there is nothing in Burckhardt et al. that suggests it would not ‘capable of’ detecting an irregularity based on the displacement measurement and it is optimized as relative to data – see col 2 lines 36-44, nothing that this capability is stating the intended use of the apparatus claim, therefore statements reciting the purpose or intended use of the claimed invention must be evaluated whether the recited purpose or intended use results in a structural difference; in this case there is no structural difference and Burckhardt et al. is able to perform the intended use as described above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US patent 4543526) in view of Waters et al. (US Publication 2016/0341762).
In regard to claim 28, Burckhardt et al. discloses a method including: providing a plurality of emitter to scale to receiver pathways to collect measurements from (see figure 1, the B group has a different interaction with the scale than the A group which it is isolated from – see also col 2 lines 6-9 and col 3 lines 8-17), monitoring and obtaining measurements from at least two capacitive module pathways (col 4 lines 5-68, see also figure 1 as to the different inputs to the processor 6, see also figure 4 showing different pathways, which the processing device receives measurements from).
Burckhardt et al. lacks specifically stating data optimization is done so the sensor can choose the best measurements, such that maintaining a history of measurements for at least two capacitive module pathways, evaluating the best said pathway to use to evaluate the desired quantity, where: best according to exactness is evaluated by a process of comparison, any two or more said pathways can be compared, where the greater the difference between a said pathway's measurements, in other words slope, the more distinct or clear its measurements are, where the best measurements are the measurements from said pathway with the most distinct measurements at any point or interval in time and or space of said sensor's operation whereby said sensor uses the best measurements data to determine the desired quantities, like displacement, at any point in its operation.
Waters et al. discloses maintaining a history of measurements for at least two capacitive module pathways (paragraph 121 discloses historical measurements – see at least paragraph 62 as far as the capacitance sensed – but throughout the disclosure the sensing can be a capacitance), evaluating the best said pathway to use to evaluate the desired quantity, where: best according to exactness is evaluated by a process of comparison, any two or more said pathways can be compared, where the greater the difference between a said pathway's measurements, in other words slope, the more distinct or clear its measurements are, where the best measurements are the measurements from said pathway with the most distinct measurements at any point or interval in time and or space of said sensor's operation whereby said sensor uses the best measurements data to determine the desired quantities, like displacement, at any point in its operation (paragraph 155 discloses wherein the slope increasing between measurement signals will reduce the uncertainty, thus meaning the measurements are more clear as described in the present claims ; see also figure 4 and paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Burckhardt et al. to include maintaining historical measurements for the data taken as well as evaluating the best slope as taught by Waters et al. which would then allow for the most accurate measurement to be chosen by a user as well as allowing a historical account of past measurements also valuable to a user to see patterns in the movement (see paragraph 2).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US patent 4543526) in view of Waters et al. (US Publication 2016/0341762) and Kobayashi (2017/0344417). ****Note that claiming ‘optionally’ means it is only optional that it may happen and is considered part of an alternative limitation that is not required to happen in claim interpretation****
In regard to claim 29, Burckhardt et al. lacks specifically a method of irregularity detection where said interpreting module
maintains present and a history of past measurements obtained from the at least two monitored pathways
optionally generates higher order information, such as velocity and acceleration
optionally maintains a history of said recent higher order information 
optionally uses said past data to estimate present data 
optionally uses said present and said past data to estimate future data 
performs regular and or ongoing comparisons and cross comparisons of and or between said measurements, estimates and or higher order information so as to check consistency where consistency within a boundary of acceptable error implies no apparent irregularity and inconsistency implies at least one irregularity has been encountered 
whereby an irregularity has occurred in the vicinity of said grouping(s) which have inconsistent measurements and or higher order information.
Waters et al. discloses maintaining a history of measurements for at least two capacitive module pathways (paragraph 121 discloses historical measurements – see at least paragraph 62 as far as the capacitance sensed – but throughout the disclosure the sensing can be a capacitance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Burckhardt et al. to include maintaining historical measurements for the data taken as taught by Waters et al. which would allow a historical account of past measurements also valuable to a user to see patterns in the movement (see paragraph 2).
[[Burckhardt et al. as modified by Waters still lacks: optionally generates higher order information, such as velocity and acceleration optionally maintains a history of said recent higher order information optionally uses said past data to estimate present data  optionally uses said present and said past data to estimate future data performs regular and or ongoing comparisons and cross comparisons of and or between said measurements, estimates and or higher order information so as to check consistency where consistency within a boundary of acceptable error implies no apparent irregularity and inconsistency implies at least one irregularity has been encountered whereby an irregularity has occurred in the vicinity of said grouping(s) which have inconsistent measurements and or higher order information.]]
Kobayashi discloses data performs regular and or ongoing comparisons and cross comparisons of and or between said measurements, estimates, and or higher order information (abstract and paragraph 12 - the relative position is detected from incremental detections, using previous value) so as to check consistency where consistency within a boundary of acceptable error implies no apparent irregularity and inconsistency implies at least one irregularity has been encountered whereby an irregularity has occurred in the vicinity of said grouping(s) which have inconsistent measurements and or higher order information (paragraph 63, see also figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Burckhardt et al. as modified to include wherein comparisons of data are compared over different increments (meaning data at previous times) as taught by Kobayashi in order to be able to output error information thus increasing reliability in the measurement (paragraph 65).

Claims 30, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US patent 4543526), Waters et al. (US Publication 2016/0341762), and Kobayashi (2017/0344417) as applied to claim 29 above, and further in view of Wise et al. (5352938).
In regard to claim 30, Burckhardt et al. as modified discloses wherein said interpreting module detects one or more irregularities (see above rejection to claim 29, this is what Kobayashi teaches in the above rejection).
Burckhardt et al. lacks specifically wherein said interpreting module does not acquire and or ignores said measurements obtained from pathways that are in the vicinity of or to be impacted by any one or more said irregularities, to calculate quantities such as displacement, whereby said sensor avoid irregularities by avoiding using the measurements or pathways impacted by the irregularity.  
Wise et al. discloses in a detection system wherein the data generated by sensors that are faulty are ignored until the sensors are serviced (col 11 lines 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Burckhardt et al. as modified to ignore data from sensors from which an error or irregularity has been detected until the sensor is known to have been corrected as taught by Wise et al. in order to not collect erroneous data and be able to save energy by shutting the sensor down. 
In regard to claim 31, Burckhardt et al. as modified discloses wherein said interpreting module detects one or more irregularities (see above rejection to claim 29, this is what Kobayashi teaches in the above rejection).
Burckhardt et al. lacks specifically wherein said interpreting module creates or updates the relationship associated with the region of the scale impacted by the irregularity using measurements from pathways not or less impacted by the irregularity to establish the quantity, such as displacement, that is related with the capacitance or signal characteristic measured from pathways impacted from said irregularity, said interpreting modules maintains a record in memory of said irregularity’s unique measurement relationship and details of where along said scale it occurred, whereby the sensor can apply the new relationship to measurements in the future to evaluate relevant quantities, like displacement in that region of the scale.  
Wise et al. discloses in a detection system wherein the data generated by sensors that are faulty are ignored until the sensors are serviced (col 11 lines 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Burckhardt et al. as modified to ignore data from sensors from which an error or irregularity has been detected, thus only using sensors/pathways that are not associated with the irregularity/error detected, which would mean that future measurements are used until the sensor is known to have been corrected as taught by Wise et al. in order to not collect erroneous data and be able to save energy by shutting the sensor down.  It would be further obvious to one of ordinary skill in the art before the effective filing date of the present application that because Burckhardt et al. as modified includes a memory (see rejection to claim 29 above with the addition of Waters et al.), that details of the error could be kept in memory so a user would be able to understand the data associated with the irregularity.
	In regard to claim 34, Burckhardt et al. as modified discloses a method of data optimization said sensor having two or more parthways so that the sensor can choose the best measurements according to reliability (Burckhardt et al. - see col 2 lines 36-44 – see also above rejection to claim 28 [from which this claim depends] as to what Waters et al. discloses as the ‘best measurements’); 
providing a plurality of emitter to scale to receiver pathways to collect measurements from (Burckhardt et al. see figure 1, the B group has a different interaction with the scale than the A group which it is isolated from – see also col 2 lines 6-9 and col 3 lines 8-17), 
monitoring and obtaining measurements from at least two capacitive module pathways (Burckhardt et al. col 4 lines 5-68, see also figure 1 as to the different inputs to the processor 6, see also figure 4 showing different pathways, which the processing device receives measurements from)
evaluating best measurements to use to evaluate the desired quantity (see above in the rejection as to claim 28 as to what Waters et al. discloses)
Burckhardt et al. as modified lacks specifically: that best measurements are from the following said pathways in order of quality: a) pathways not impacted by any sort of irregularity or error; b) pathways impacted by said irregularity, but said irregularity has been adapted to; c) pathways impacted by said irregularity that has not been adapted to, said pathways with the least deviation from expectation, whereby said sensor uses the best available measurements to determine the desired quantities at any point in its operation.
Wise et al. discloses in a detection system wherein the data generated by sensors that are faulty are ignored until the sensors are serviced (col 11 lines 17-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Burckhardt et al. as modified to ignore the data from the faulty sensors until they are completely fixed, thus a) would get priority over b) and c) above to determine the displacement as taught by Wise et al. in order to not collect erroneous data and be able to save energy by shutting the sensor down.  Further it would be obvious to one of ordinary skill in the art before the effective filing date of the present application that if other data must be collected in Berkhardt et al. as modified that you would use data that the fault has been somewhat corrected or calibrated for rather than one that nothing has corrected on, to keep the measurement as reliable as possible.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Burckhardt et al. (US patent 4543526), Waters et al. (US Publication 2016/0341762), and Kobayashi (2017/0344417) as applied to claim 29 above, and further in view of Horvitz (US Publication 2009/0002148).
In regard to claim 32 and 33, Burckhardt et al. as modified discloses wherein said interpreting module detects one or more irregularities (see above rejection to claim 29, this is what Kobayashi teaches in the above rejection).
Burckhardt et al. as modified lacks comprising a method of irregularity recognition with said sensor having two or more pathways from which information can be collect said sensor containing models or waveforms in memory of the impact of one or more irregularities: said interpreting module maintains a history of measurements associated with the detected irregularity, said history of measurements is compared against said irregularity model or waveform stored in memory and if the comparison yields a sufficient match then that particular type of irregularity is thought to have been detected or if it does not yield a sufficient match, then that said detected irregularity is thought to be a new irregularity an unrecognized irregularity, the new irregularity’s history of measurements or characteristics are then stored in memory, so that in the future new irregularities can be compared against all irregularities for recognition compared to other irregularities.  
Horvitz discloses a machine learning model that predicts and interprets data from sensors so as a model is created and updated for each comparison to be able to predict and output the failure modalities (mode/type), therefore each sensor data output is then compared to the model at that point and is used to predict and identify failure modalities (types) as well as able to provide prediction (see at least paragraph 39 and claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Burckhardt et al. as modified to include the machine learning algorithm to read sensor data and update the errors/irregularities in the memory as taught by Horvitz in order to provide a prediction element for the system so that the system can provide valuable information about failures (paragraph 39).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nielsen et al. (8638108) discloses a device for contact free absolute position determination.  Rohner et al. (2016/0161292) discloses a capacitive linear encoder which have multiple pairs of electrodes on the read head.  Kawatoko et al. (US Publication 2018/0216971) discloses a capacitive displacement sensor.  Jordil (6072318) discloses a capacitive encoder that measures dimensions including having separate emitter and receiver electrodes, but having two emitter electrodes that would go with multiple receiver electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896